Exhibit 10.12
 
FIRST AMENDMENT TO LOAN AGREEMENT
 
THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into and
made effective as of December 31, 2011, by and between NEDAK ETHANOL, LLC, a
Nebraska limited liability company (“Borrower”), and ARBOR BANK, a Nebraska
banking corporation (“Lead Lender”).
 
RECITALS:
 
WHEREAS, Borrower and Lead Lender previously entered into a Loan Agreement,
dated as of June 19, 2007 (as amended by this Amendment, and as may be further
amended, restated or otherwise modified from time to time, the “Loan
Agreement”);
 
WHEREAS, the indebtedness and obligations under or in connection with the Loan
(collectively, the “Obligations”) are secured by the collateral described in the
Security Agreement and the agreements, documents and instruments executed in
favor of Lead Lender in connection with the Loan (as each may be amended,
restated or otherwise modified from time to time, the “Security Documents”) and
collectively with the Loan Agreement and all notes, documents, instruments or
agreements previously, concurrently or hereafter executed or delivered by
Borrower or any other party in favor of Lead Lender in connection with the Loan,
the “Loan Documents”);
 
WHEREAS, Borrower is in default under the Loan Documents on account of the
occurrence of the Existing Defaults (as defined below);
 
WHEREAS, as a result of the Existing Defaults, Lead Lender is entitled to
exercise certain rights and remedies available to Lead Lender under the Loan
Documents;
 
WHEREAS, Borrower has requested that Lead Lender waive the Existing Defaults and
Lead Lender has agreed to do so, but only upon the terms and conditions set
forth herein; and
 
WHEREAS, the parties desire to amend the Loan Agreement as set forth in this
Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
 
1.           Definitions.      All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Loan Agreement.
 
2.           Amendments.  The Loan Documents are hereby amended by adding the
following provisions:
 

  (a)             All reference in any Loan Documents to the “Loan Agreement”
shall mean the Loan Agreement as defined herein.

 
 
 

--------------------------------------------------------------------------------

 
 

  (b)            Section 1 of the Loan Agreement is hereby amended by adding the
following defined terms:           “Capital Interests” means, with respect to
Borrower, all shares, interests, warrants, options, participations or other
equivalents (however designated, whether voting or non-voting) of such
Borrower’s capital, whether now outstanding or issued or acquired after the date
hereof, including common shares, preferred shares, membership interests or units
or any other equivalent of such ownership interest.           “Collateral” means
all property of Borrower described in that certain Security Agreement, dated as
of June 19 2007, executed by the Borrower in favor of the Lead Lender (as may be
amended, restated, supplemented or otherwise modified from time to time).      
    “Debt” means with respect to Borrower, all items of indebtedness or
liability, other than trade payables and other liabilities incurred in the
ordinary course of business, which in accordance with Generally Accepted
Accounting Principles would be included in determining total liabilities as
shown on the liabilities side of a balance sheet at the date as of which
indebtedness is to be determined with respect to Borrower and includes without
limitation: (i) indebtedness or liability for borrowed money; (ii) obligations
evidenced by bonds, debentures, notes, or other similar instruments; (iii)
obligations for the payment of deferred purchase price of property or services
(including trade obligations); (iv) obligations as lessee under capital leases;
(v) current liabilities in respect of unfunded vested benefits under plans
covered by ERISA; (vi) obligations under letters of credit; (vii) obligations
under acceptance facilities; and (viii) all guaranties, endorsements (other than
for collection or deposit in the ordinary course of business), and other
contingent obligations to purchase, to provide funds for payment, to supply
funds to invest in any person or entity, or otherwise to insure a creditor
against loss.          
“Distribution” means (i) dividends or other distributions on account of Capital
Interests other than Tax Distributions, (ii) redemption, repurchase or
acquisition of Capital Interests, or (iii) loans made, directly or indirectly,
to any owner of Capital Interests.
          “Tax Escrow Account” shall have the meaning given to that term in
Section 9 hereof.           “Tax Distributions” means dividends or distributions
made to holders of Borrower’s Class B Preferred Membership Units to satisfy
their respective tax liabilities arising by virtue of allocations made to such
unit holders pursuant to the Borrower’s then current operating agreement.      
 

 
 
 
 
 
 

 
2

--------------------------------------------------------------------------------

 
 

        “Unsupported Principal” means, as reasonably determined by Lead Lender
from time to time, the outstanding principal balance of the Loan minus the net
present value, discounted by the applicable Interest Rate on the date of
determination, of the estimated collections by Lead Lender on account of Tax
Increment Revenues.           (c)           The definition of Senior Credit
Facility is hereby amended and restated as follows:           “Senior Credit
Facility” means the Amended and Restated Master Credit Agreement dated December
31, 2011 between Borrower and Senior Lender, and the documents, instruments and
agreement executed in connection therewith, as may be amended, restated or
otherwise modified from time to time.
 
    (d)           Section 4(b) of the Loan Agreement is hereby deleted in its
entirety.
 

 
(e)           All reference in any Loan Documents to the “Borrower’s Note”,
including without limitation the definition thereof set forth in Section 5 of
the Loan Agreement, shall mean and refer to the Amended and Restated Promissory
Note in substantially the form of Exhibit “A” attached hereto upon execution of
the same by Borrower and Lead Lender.
 
 

 
(f)           Section 7(a) of the Loan Agreement is hereby deleted and replaced
with the following:
 
    (a)           This Loan is evidenced by the Borrower’s Note.  The principal
amount and interest thereon shall be payable by the Borrower on the dates set
forth therein.  In order to comply with the terms of the Borrower’s Note and
this Agreement, the Borrower hereby agrees to direct Issuer to pay directly to
the Lead Lender all Pledged Revenues on account of the Loan.  The Lead Lender
and the Borrower agree that all such amounts shall be applied by the Lead Lender
as set forth in the Borrower’s Note.           (g)           Section 7(e) of the
Loan Agreement is hereby deleted in its entirety.          
(h)           Section 8 of the Loan Agreement is hereby deleted in its entirety.
          (i)           Section 9 of the Loan Agreement is hereby deleted and
replaced with the following:           Section 9. Tax Escrow Account.  Borrower
shall establish a non-interest bearing tax escrow account (i) at a financial
institution, and (ii) subject to an escrow agreement, both as mutually agreed
upon by Senior Lender, Lead Lender and Borrower (the “Tax Escrow Account”),
pursuant to which Borrower shall initially deposit the sum of $230,000 in
accordance with Section 6(b) of this Amendment and thereafter shall deposit,
one-twelfth (1/12) of the amount of real estate taxes and any assessments
assessed or to be assessed against Borrower’s Facility  

 

 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 

 
including the Redevelopment Area for the then current year, as estimated by Lead
Lender so as to assure that the balance in the Tax Escrow Account is sufficient
to pay such real estate taxes and assessments prior to taxes becoming
delinquent.  In the event Lead Lender, in its reasonable discretion, at any time
reasonably determines that the amounts deposited for payment of real estate
taxes will be insufficient to pay such taxes or assessments, Borrower shall,
within fifteen (15) days after written notice from Lead Lender, deposit the
difference between the amounts previously deposited and the amount Lead Lender
reasonably determines will be necessary to pay such taxes.   Borrower
acknowledges that the Tax Escrow Account shall be for the sole purpose of paying
real estate taxes and any assessments assessed or to be assessed against
Borrower’s Facility including the Redevelopment Area and deposits into the Tax
Escrow Account shall be irrevocable.
          (j)           New Sections 14(d) – (h)  of the Loan Agreement are
hereby added to the Loan Agreement and shall provide as follows:          
(d)           Borrower shall fail to pay the real estate taxes or any applicable
special assessments on the Redevelopment Area as and when due or Borrower shall
fail to fund the Tax Escrow Account;           (e)           Borrower shall
admit in writing its inability to pay its debts generally as they become due;
file a petition in bankruptcy or petition to take advantage of any insolvency
act; make an assignment for the benefit of its creditors; commence a proceeding
for the appointment of a receiver, trustee, liquidator or conservator of itself
or of the whole or any substantial part of its property; or file a petition or
answer seeking reorganization or arrangement or similar relief under the
Bankruptcy Code;           (f)           Borrower shall be adjudged bankrupt; or
a court of competent jurisdiction shall enter an order, judgment or decree
appointing a receiver, trustee, liquidator or conservator of Borrower or of the
whole or any substantial part of its properties, or approve a petition filed
against Borrower seeking reorganization or similar relief under the Bankruptcy
Code; or if, under the Bankruptcy Code, a court of competent jurisdiction shall
assume custody or control of Borrower or of the whole or any substantial part of
its properties; or if there is commenced against Borrower any petition or
proceeding under the Bankruptcy Code such proceeding or petition remains
undismissed for a period of thirty (30) days; or if Borrower by any act
indicated its consent to, approval of or acquiescence in any such proceeding or
petition; or              


 


 
4

--------------------------------------------------------------------------------

 

 

              (g)           Default by Borrower under any indenture, mortgage,
loan or credit agreement, note, deed of trust, or related agreement or other
instrument to which it or any of its properties is a party or by which it is
bound, including without limitation, the Senior Credit Facility, or failure by
Borrower in the due performance of any covenant contained in any such document;
provided, however, only if Senior Lender has taken action with respect to such
default and has not agreed to waive or forbear.
 
          (h)           This Agreement or any security or any other document
delivered in connection with this Agreement or the Loan Documents shall at any
time for any reason cease to be in full force and effect or shall be declared to
be null and void.           (k)           Section 15 of the Loan Agreement is
hereby deleted and replaced with the following:           Section
15.  Notices.  All notices provided for herein shall be in writing and shall be
deemed to have been given when delivered personally or when deposited in the
United States mail, registered or certified mail, postage prepaid, addressed as
follows:  

 
 

  To the Borrower:   NEDAK Ethanol, LLC           87590 Hillcrest Road – P.O.
Box 391           Atkinson, NE 68713           Attention:  Jerome Fagerland,
President and   General Manager           Phone:  402.925.5570          
Fax:  402.336.2478                  
With a copy to:
  Husch Blackwell LLP (“Borrower’s Counsel”)           1620 Dodge St., Ste. 2100
          Omaha, NE 68102           Attention:  David L. Bracht           Phone:
402.964.5025           FAX: 402.964.5050                   To the Lead Lender:  
Arbor Bank           16820 Frances St, Suite 102           Omaha, NE  68130    
      Attention:  Mark Jepson           Fax:  402.934.1419                  
with a copy to:   Koley Jessen P.C., L.L.O. (“Lead Lender’s Counsel”)          
One Pacific Place, Suite 800           1125 South 103rd Street    

 
 
 
5

--------------------------------------------------------------------------------

 
 

      Omaha, NE 68124           Attention:  Michael M. Hupp          
Fax:  402.390.9005    

 
 

 
or addressed to any such party at such other address as such party shall
hereafter furnish by notice to the other parties.
         
(l)           A new Section 23 is hereby added to the Loan Agreement and shall
provide as follows:
      Section 23.  Covenants.  The following covenants shall be applicable until
the Obligations are indefeasibly paid in full or otherwise fully performed:

 

  (a)           The covenants of Borrower set forth in Sections 4.01 (Financial
Statements and Other Information), 5.01 (Owner’s Equity Ratio) and 5.02
(Tangible Net Worth) of the Senior Credit Facility (the “Senior Credit Facility
Covenants”) are hereby incorporated into this Loan Agreement by reference,
mutatis mutandis.  In the event of any conflict between the Senior Credit
Facility Covenants and the covenants and agreements of Borrower set forth in the
Loan Documents, the covenants and agreements providing the Lead Lender with the
broadest rights, or providing the strictest obligations on Borrower, in each
case as determined by Lead Lender, shall be controlling.      
(b)           Borrower shall not create, incur, assume or suffer to exist,
contingently or otherwise, any Debt except Debt to Senior Lender under the
Senior Credit Facility in accordance with the terms thereof as of the date
hereof.       (c)           Borrower shall not protest the tax assessed value of
the Redevelopment Area for real estate tax purposes so as to reduce the tax
assessed value of the Redevelopment Area to an amount less than $30,995,395.
      (d)           Borrower shall not declare, pay or make any Distributions,
other than Tax Distributions, to any owners of any Capital Interests of Borrower
or set aside funds for any Distribution, other than for Tax Distributions;
provided, however, at such time, and for so long as, the indebtedness payable on
account of the Senior Credit Facility is less than $20,000,000 and the
Unsupported Principal is paid in full; Borrower may declare, pay or make
Distributions, so long as no default or Event of Default shall then exist or
occur as a result of the Distributions and Borrower is otherwise in compliance
with its financial covenants, both before and after the Distributions; provided,
however, in no event shall Distributions be











 













 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 

 
allowed in an amount greater than allowed under the terms of Senior Credit
Facility as of the date hereof.
          (e)           Borrower agrees to immediately notify Lead Lender of
Borrower’s receipt or knowledge of any of the following, as applicable: (i) any
default under the Loan Documents, (ii) notice of default under the Senior Credit
Facility or any document, instrument or agreement executed in connection
therewith, or (iii) any action by the Senior Lender to enforce its rights or
remedies with respect to property of the Borrower.          
(f)           Borrower shall promptly advise Lead Lender of any material adverse
developments in the operations of Borrower or matters that could reasonably be
expected have a material adverse effect on Borrower.          
(g)           Borrower shall execute such other and further documents and
instruments and shall take such further action as the Lead Lender may reasonably
request to implement the provisions of this Agreement and the other Loan
Documents.        


    3.           Waiver of Existing Defaults; Dismissal of Lender
Suit.  Borrower hereby acknowledges that the defaults described in the complaint
filed by Lead Leader in the case styled Arbor Bank v. NEDAK Ethanol, LLC, filed
at Doc. 110, No. 213 in the District Court of Douglas County, Nebraska (the
“Lender Suit”) have occurred, are continuing and constitute Events of Default
under the Loan Documents.  Subject to the terms and conditions of this Amendment
and the conditions precedent set forth in Section 5, Lead Lender hereby (a)
waives and releases the defaults described in the Lender Suit and all other
defaults that have occurred, are continuing and constitute Events of Default
under the Loan Documents as of the effective date of this Amendment (the
“Existing Defaults”), and (b) agrees to request the Court to set aside the
summary judgment granted in favor of Lead Lender and dismiss the Lender
Suit.  Lead Lender therefore agrees to deliver to Borrower and Borrower’s
Counsel a Stipulation for Dismissal with Prejudice with regards to the Lender
Suit (the “Dismissal”), and such Dismissal shall be signed by Lead Lender’s
Counsel; provided, however, Borrower agrees that it shall not file such
Dismissal with the Court until Borrower has satisfied the conditions set forth
in Section 6 below; and provided, further, the parties agree that the Dismissal
only relates to the specific claims brought by Lead Lender against Borrower in
the Lender Suit and nothing contained in the Dismissal shall be construed as, or
constitute, a cancellation or satisfaction of the outstanding indebtedness
payable by Borrower to Lead Lender or prevent or otherwise limit Lead Lender
from bringing any claims arising from and after the date hereof against Borrower
under the Loan Documents, the Amended and Restated Promissory Note or available
at law or in equity.  Lead Lender shall execute such other and further documents
and instruments and shall take such further action as Borrower may reasonably
request to implement the provisions of this Section 3, this Agreement and the
other Loan Documents.  Except for the waiver of the Existing Defaults, nothing
contained herein is intended to reduce, restrict or otherwise affect any
warranties, representations, covenants or other agreements made by Borrower or
any guarantor or waive any
 

 
7

--------------------------------------------------------------------------------

 
Event of Default arising after the effective date of this Amendment under or
pursuant to the Loan Documents.
 
4.           Representations and Warranties.  Borrower hereby acknowledges,
represents and warrants to Lead Lender as follows:
 

 
(a)           Recitals, Loan Balance.  The recitals set forth in this Amendment
are true and correct and are incorporated herein by this reference.  As of
December 31, 2011, the following amounts are payable to Lead Lender:

 

 
Principal
$
6,579,000.00
 
Interest
$
1,043,313.49
 
Late Charges
$
28,566.591
 
Costs and Fees
$
37,500.002
         
Total
$
7,688,380.08

 
 

 
(b)           The representations and warranties of Borrower forth in this
Amendment, Sections 2(a) and 2(c) through 2(i) of the Loan Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof as though made on and as of this date, except to the extent that
such representations and warranties relate solely to an earlier date and
provided that such representations and warranties are hereby modified to the
extent necessary to reflect the disclosure by  Borrower of the existence of the
Lender Suit.

 

 
(c)           Except for the Existing Defaults, no Event of Default or
circumstances which would give rise to an Event of Default but for the giving of
notice, the passage of time, or both, has occurred under the Loan Documents.

 

 
(d)           This Amendment, when executed and delivered by Borrower,
constitutes the legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

 
(e)           As amended, revised or otherwise modified by this Amendment and
the Amended and Restated Promissory Note in substantially the form of Exhibit
“A” attached hereto, (i) the indebtedness and all other respective liabilities
and obligations of Borrower under the Loan Documents remain in full force and
effect and (ii) Borrower hereby ratifies and confirms each of the Loan Documents
and the rights granted thereunder in favor of Lead Lender, and acknowledges and
agrees that the Loan Documents constitute valid and legally binding obligations
against Borrower enforceable in accordance with their terms without any defenses
or setoffs thereto.  Borrower hereby confirms that the

 
 

--------------------------------------------------------------------------------

 
1 Amount reflects waived late charges of $5,000 and $6,583.41 offset from
Borrower’s money market account no 608707, which Borrower hereby expressly
authorizes.
2 Reflects application of payments in the amount of $25,000 on July 6, 2011,
August 5, 2011 and September 26, 2011 to  costs and fees, which Borrower hereby
expressly authorizes.

 
8

--------------------------------------------------------------------------------

 
 

 
security interests and liens granted pursuant to the Security Documents continue
to secure the obligations of Borrower under the Loan Documents.
 

 
5.           Conditions Precedent to Effectiveness.  Lead Lender and Borrower
agree that as conditions precedent to the effectiveness of this Amendment, Lead
Lender and Borrower shall have received, delivered, approved or otherwise
confirmed as applicable, the following:
 

 
(a)           Lead Lender shall have received this Amendment executed by
Borrower;
        (b)           Lead Lender shall have received the Amended and Restated
Borrower’s Note in substantially the form of Exhibit “A” attached hereto;      
  (c)           Lead Lender shall have received an Asset Management Agreement
between Tenaska BioFuels LLC and Borrower, in form and substance acceptable to
Lead Lender, and such acceptance by Lead Lender shall not be unreasonably
withheld;         (d)           Lead Lender shall have confirmed receipt of not
less than $10,500,000 in proceeds from Borrower’s Class B Preferred Membership
Unit offering;         (e)           Lead Lender shall have entered into an
Intercreditor Agreement with Senior Lender and Borrower in form and substance
acceptable to Lead Lender (the “Intercreditor Agreement”); and        
(f)           Lead Lender shall have delivered to Borrower and Borrower’s
Counsel the Dismissal, and such Dismissal shall be signed by Lead Lender’s
Counsel; provided, however, in no event shall the Dismissal be filed until such
time as the conditions in Section 6 hereof are fully satisfied or otherwise
waived by Lead Lender and in the event such conditions are not fully satisfied
or otherwise waived by Lead Lender, the Dismissal shall be promptly return to
Lead Lender’s Counsel.

 
6.           Conditions Precedent to Continued Effectiveness and
Enforceability.  Lead Lender and Borrower agree that the continued effectiveness
and enforceability of this Amendment shall be expressly conditioned upon the
receipt, delivery, approval or confirmation of the following within five (5)
Business Days (as defined in the Borrower’s Note) following the satisfaction of
the conditions set forth in Section 5 above:
 

        (a)           Lead Lender shall have received payment in immediately
available funds of past due interest in the amount of $1,050,715.14 as of
January 3, 2012, plus interest from and after January 3, 2012 of $2,467.13 per
day.         (b)           Borrower shall have funded the Tax Escrow Account in
the amount of $230,000; provided, however, Lead Lender agrees that if the Tax
Escrow Account has not been established within the five (5) Business Days, this
condition shall be deemed satisfied if Borrower maintains such amount in the
escrow account established between Borrower and First Dakota National Bank
pursuant to that certain Escrow Agreement dated August 9, 2011 until such time
as Senior Lender and Lead Lender have mutually agreed upon a financial
institution for the Tax Escrow Account and the Tax Escrow has been established;
provided, that the  Tax Escrow Account shall be established not later

 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
 

  than fourteen (14) Business Days following the satisfaction of the conditions
set forth in Section 5 above;       (c)           Lead Lender shall have
confirmed Borrower’s payment of all delinquent real estate taxes, plus accrued
interest and penalties thereon, payable with respect to the Redevelopment Area,
including without limitation, real estate taxes due and payable in 2010, such
delinquent real estate taxes, including interest and penalties, as of January 3,
2012 being $1,453,762.07, plus interest from and after January 3, 2012 of
$509.36 per day;       (d)           Lead Lender shall have confirmed Borrower’s
redemption of all real property tax certificates currently outstanding with
respect to the Redevelopment Area;       (e)           Lead Lender shall have
received from Borrower, a certificate of Borrower’s authorized officers as to
(i) resolutions of its board of directors or members, as applicable, then in
full force and effect authorizing the execution, delivery and performance of
this Amendment and all documents, instruments and agreement to be executed by it
in connection herewith; (ii) the incumbency and signatures of its authorized
officers authorized to act with respect to the Loan Documents to be executed by
it (upon which certificate Lead Lender may conclusively rely until it shall have
received a further certificate from an officer of Borrower cancelling or
amending such prior certificate, which further certificate shall be reasonably
satisfactory to Lead Lender); and (iii) copies of Borrower’s organizational
documents certified by the Secretary of State of such party’s State of
organization or incorporation, as applicable, on a date reasonably acceptable to
Lead Lender; and        (f)           Borrower shall have paid all unpaid
out-of-pocket costs and expenses, including without limitation, attorneys’ fees
and expenses, incurred by Lead Lender in connection with previous enforcement
actions with respect to the Loan and this Amendment and any documents,
instruments or agreements contemplated hereby, which aggregate amount shall not
exceed $37,500.

 
7.           Release of Claims.  In consideration of this Amendment and other
consideration afforded hereby, Borrower hereby fully and finally releases,
remises, acquits, and forever discharges, with prejudice, Lead Lender and each
of its participants in the Loan and their respective employees, agents,
representatives, consultants, attorneys, fiduciaries, servants, officers,
directors, partners, members, shareholders, participants, predecessors,
successors and assigns, subsidiary corporations, parent corporations, affiliates
and related corporate divisions (all of the foregoing hereinafter called the
“Released Parties”), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages,
and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter arising, for or because of any manner or things done, omitted, or
suffered to be done by any of the Released Parties prior to and including the
date of execution hereof and in any way directly or indirectly arising out of or
in any way connected to the Loan or the Loan Documents, including but not
limited to, claims, liabilities or obligations relating to any settlement
negotiations, representations, commitments, arrangements, liabilities, offsets
or deductions of sums owed to or
 
 
10

--------------------------------------------------------------------------------

 
 
 

by Borrower (all of the foregoing hereinafter called the “Released
Matters”).  Borrower acknowledges that the agreements in this paragraph are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters; provided, however, that any and
all rights, benefits, agreements and obligations set forth in this Amendment are
not and shall not be Released Matters and shall not be impaired or abridged
thereby.  Borrower represents and warrants to Lead Lender that it has not
purported to transfer, assign, or otherwise convey any right, title, or interest
of Borrower in any Released Matter to any other person or entity and that the
foregoing constitutes a full and complete release of all Released Matters.    

8.           Lead Lender Acknowledgement and Representation.
 
(a)           Lead Lender hereby acknowledges that it has received executed
copies of that certain Master Credit Agreement between Borrower and Senior
Lender dated as of February 14, 2007 (as amended and restated by that certain
Amended and Restated Master Credit Agreement between Borrower and Senior Lender
made and entered into effective as of December 31, 2011; the “Senior Credit
Facility” as now defined pursuant to Section 2(c) of this Amendment) together
with First Supplement to the Master Credit Agreement between Borrower and Senior
Lender made and entered into effective as of December 31, 2011 (together with
the Senior Credit Facility, the “Senior Loan Documents”).  Lead Lender has
reviewed the Senior Loan Documents and the Amended and Restated Term Loan Note
contemplated by the Senior Loan Documents, and Lead Lender hereby consents to
Borrower's execution, delivery and performance thereunder with the intent
that  Borrower's performance under any of the foregoing pursuant to or in
accordance with the terms thereof shall not constitute an Event of Default under
the Loan Documents or this Amendment notwithstanding any provision of the Loan
Documents or this Amendment.(b)           Subject to the waiver and release of
Existing Defaults pursuant to Section 3 of this Amendment, Lead Lender
represents to Borrower that as of the date of this Amendment Lead Lender has no
knowledge of the existence of an Event of Default under the Loan Documents or
this Amendment or of any event or fact that now or with the passage of time
would give rise to or constitute an Event of Default under the Loan Documents or
this Amendment.
 
9.           Miscellaneous.
 
(a)           Non-Waiver.  Waiver of or acquiescence by Lead Lender in any
default by Borrower, or failure of Lead Lender to insist upon strict performance
by Borrower of any warranties, agreements or other obligations contained in this
Amendment shall not constitute a waiver of any subsequent or other default,
failure or waiver of strict performance, whether similar or dissimilar.
 
(b)           Modifications.  No modification of any provision of this
Amendment, no approvals required from Lead Lender and no consent by Lead Lender
to any departure therefrom by Borrower shall be effective unless such
modification, approval or consent shall be in writing and signed by a duly
authorized officer of Lead Lender, and the same

 
11

--------------------------------------------------------------------------------

 
 
 
shall then be effective only for the period and on the conditions and for the
specific instances and purposes specified in such writing.  No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances.
 
(c)           Severability.  Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment.
 
(d)           Rights and Remedies Cumulative.  The rights and remedies of Lead
Lender under the Loan Documents are cumulative and are not in lieu of, but are
in addition to any other rights or remedies which Lead Lender shall have under
the Loan Documents, or at law or in equity.  No course of dealing between Lead
Lender and Borrower or any failure or delay on the part of Lead Lender in
exercising any rights or remedies hereunder shall operate as a waiver of any
rights or remedies of Lead Lender and no single or partial exercise of any
rights or remedies hereunder shall operate as a waiver or preclude the exercise
of any other rights or remedies hereunder.
 
 
       (e)           Costs of Enforcement.  In the event that Lead Lender shall
retain or engage an attorney or attorneys to collect or enforce or protect its
interests with respect to this Amendment or any other Loan Document, including
the representation of Lead Lender in connection with any bankruptcy,
reorganization, receivership or any other action affecting creditor’s rights,
and regardless of whether a suit or action is commenced, Borrower shall pay all
of the reasonable costs and expenses of such collection, enforcement or
protection, including attorneys fees, and Lead Lender may take judgment for all
such amounts.  All such costs and expenses shall bear interest at the highest
default rate of interest described in any of the Loan Documents if not paid by
Borrower immediately upon demand from Lead Lender.
 
(f)           Captions.  The captions of the various sections and paragraphs of
this Amendment have been inserted only for the purposes of convenience; such
captions are not a part of this Amendment and shall not be deemed in any manner
to modify, explain, enlarge or restrict any of the provisions of this Amendment.
 
(g)           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  An electronic
transmission or facsimile of this Amendment shall be deemed an original and
shall be admissible as evidence of the document and the signer’s execution.
 
(h)           Governing Law and Consent to Forum.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEBRASKA
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.  BORROWER HEREBY CONSENTS TO THE
JURISDICTION OF
 
 
 
12

--------------------------------------------------------------------------------

 
 
ANY STATE COURT LOCATED WITHIN DOUGLAS COUNTY, NEBRASKA OR FEDERAL COURT IN THE
DISTRICT OF NEBRASKA. BORROWER WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF
ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY
DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.  BORROWER FURTHER AGREES NOT TO
ASSERT AGAINST Lead Lender (EXCEPT BY WAY OF A DEFENSE OR COUNTERCLAIM IN A
PROCEEDING INITIATED BY LEAD LENDER) ANY CLAIM OR OTHER ASSERTION OF LIABILITY
WITH RESPECT TO THIS AMENDMENT, LEAD LENDER’S CONDUCT OR OTHERWISE IN ANY
JURISDICTION OTHER THAN THE FOREGOING JURISDICTIONS.
 
(i)           Waiver of Jury Trial.  BORROWER HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY (WHICH LEAD LENDER ALSO WAIVES) IN ANY ACTION,SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE
OBLIGATIONS OF BORROWER HEREUNDER OR LEAD LENDER’S CONDUCT IN RESPECT OF ANY OF
THE FOREGOING.
 
(j)           Conflicts with Loan Documents.  In the event of a conflict between
the provisions among any of the Loan Documents, the terms and provisions which
provide the Lead Lender the broadest rights shall be controlling.
 
(k)           Credit Agreement in Writing.  A CREDIT AGREEMENT MUST BE IN
WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW.  TO PROTECT YOU AND US FROM ANY
MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING OR
OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL
ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY
OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN
CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN
WRITING TO BE EFFECTIVE.
 
 [The Remainder of this Page Intentionally Left Blank, Signature Page to Follow]
 


 

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
 
NEDAK ETHANOL, LLC, a Nebraska limited liability company




By:/s/ Jerome
Fagerland                                                                           
Its:  President and General
Manager                                                                           




ARBOR BANK, a Nebraska banking corporation




By:/s/ Mark D.
Jepson                                                                           
Its:  EVP, Chief Credit
Officer                                                                           
 
 
 
14
